                        UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

 ERIC SPINNER,

           Plaintiff,

           v.                                          Case No. 18-2516-DDC

 THE BOARD OF COUNTY
 COMMISSIONERS OF JOHNSON
 COUNTY, KANSAS,

           Defendant.


                               SCHEDULING ORDER

      On December 19, 2018, in accordance with Fed. R. Civ. P. 16, the undersigned U.S.

Magistrate Judge, James P. O’Hara, conducted a scheduling conference.          Plaintiff

appeared through counsel, John J. Ziegelmeyer, III. Defendant appeared through counsel,

Jeannie DeVeney and Jennifer Schorgl.

      At the outset of the scheduling conference, the parties stipulated and the court

ordered that the pleadings should be deemed amended to reflect defendant’s correct name

for purposes of litigation under K.S.A. 19-105, consistent with the caption of this

scheduling order. All future filings must be styled accordingly.

      After consultation with the parties, the court enters this scheduling order,

summarized in the table that follows:
           SUMMARY OF DEADLINES AND SETTINGS

                      Event                          Deadline/Setting
Plaintiff=s settlement proposal                       January 2, 2019
Defendant=s settlement counter-proposal              January 16, 2019
Jointly filed mediation notice, or confidential
                                                     January 30, 2019
settlement reports to magistrate judge
Mediation completed                                    April 19, 2019
                                                       40 days before
                                                        deadline for
Supplementation of initial disclosures
                                                     completion of all
                                                         discovery
All discovery completed                                June 19, 2019
Experts disclosed by plaintiff                        March 19, 2019
Experts disclosed by defendant                         April 19, 2019
                                                   30 days after the
Rebuttal experts disclosed                         other party’s
                                                   disclosures
Physical and mental examinations                      March 26, 2019
Motions to amend or join additional parties          January 24, 2019
All other potentially dispositive motions (e.g.,
                                                      August 2, 2019
summary judgment)
Motions challenging admissibility of expert
                                                    45 days before trial
testimony
Proposed pretrial order due                           June 26, 2019
                                                   July 8, 2019 at 9:00
Pretrial conference
                                                            AM
                                                   April 7, 2020 at 9:00
Trial
                                                            AM




                                    2
1)     Alternative Dispute Resolution (ADR).

       After discussing ADR during the scheduling conference, the court has determined

that settlement of this case potentially would be enhanced by use of early mediation.

Toward that end, plaintiff must submit a good-faith settlement proposal to defendant by

January 2, 2019. Defendant must make a good-faith counter-proposal by January 16,

2019. By January 30, 2019, unless the parties have jointly filed a notice stating the full

name, mailing address, and telephone number of the person whom they have selected to

serve as mediator, along with the firmly scheduled date, time, and place of mediation, each

party must submit a confidential settlement report by e-mail to the undersigned U.S.

Magistrate Judge (but not the presiding U.S. District Judge). These reports must briefly

set forth the parties’ settlement efforts to date, current evaluations of the case, views

concerning future settlement negotiations, the overall prospects for settlement, and a

specific recommendation regarding mediation. If the parties cannot agree on a mediator

and any party wishes the court to consider a particular mediator, then up to three

nominations may be provided in the confidential settlement reports; such nominations must

include a statement of the nominee’s qualifications and billing rates, and confirmation that

the nominee already has pre-cleared all ethical and scheduling conflicts. These reports

must not be filed with the Clerk’s Office. Mediation is ordered. Absent further order of

the court, mediation must be held no later than April 19, 2019. An ADR report must be

filed by defense counsel within 14 days of any scheduled mediation, using the form located

on the court’s website:
                                             3
                         http://www.ksd.uscourts.gov/adr-report/

2)     Discovery.

       a)     The parties already have served their initial disclosures with regard to

witnesses, exhibits, damage computations, and any applicable insurance coverage, as

required by Fed. R. Civ. P. 26(a)(1). See ECF Nos. 9 and 10. Supplementations of the

parties’ initial disclosures under Fed. R. Civ. P. 26(e) must be served throughout the case

at such times and under such circumstances as required by that rule. In addition, final

supplemental disclosures must be served in any event 40 days before the deadline for

completion of all discovery. The supplemental disclosures served 40 days before the

deadline for completion of all discovery must identify all witnesses and exhibits that

probably or even might be used at trial. The opposing party and counsel should be placed

in a realistic position to make judgments about whether to take a particular deposition or

pursue follow-up “written” discovery before the time allowed for discovery expires.

Should anything be included in the final disclosures under Fed. R. Civ. P. 26(a)(3) that has

not previously appeared in the initial Rule 26(a)(1) disclosures or a timely Rule 26(e)

supplement thereto, the witness or exhibit probably will be excluded from offering any

testimony under Fed. R. Civ. P. 37(c)(1).

       b)     All discovery must be commenced or served in time to be completed by June

19, 2019. The court respectfully reminds the parties and counsel that they are entitled to

obtain pretrial discovery regarding any nonprivileged matter provided it’s (a) relevant to a

party’s claim or defense, AND (b) proportional to the needs of this case. Under Fed. R.
                                             4
Civ. P. 26(b)(1), whether any particular discovery request is proportional is to be

determined by considering, to the extent they apply, the following six factors: (1) the

importance of the issues at stake in the action, (2) the amount in controversy, (3) the parties’

relative access to relevant information, (4) the parties’ resources, (5) the importance of the

discovery in resolving the issues, and (6) whether the burden or expense of the proposed

discovery outweighs its likely benefit.

       c)     If expert testimony is used in this case, disclosures required by Fed. R. Civ.

P. 26(a)(2), including reports from retained experts, must be served by plaintiff by March

19, 2019, and by defendant by April 19, 2019; disclosures and reports by any rebuttal

experts must be served no later than 30 days after the other party’s disclosures. The parties

must serve any objections to such disclosures (other than objections pursuant to Fed. R.

Evid. 702-705, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993),

Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), or similar case law), within 14 days

after service of the disclosures. These objections should be confined to technical objections

related to the sufficiency of the written expert disclosures (e.g., whether all of the

information required by Rule 26(a)(2)(B) has been provided) and need not extend to the

admissibility of the expert=s proposed testimony. If such technical objections are served,

counsel must confer or make a reasonable effort to confer consistent with D. Kan. Rule

37.2 before filing any motion based on those objections.

       d)     The parties agree that physical or mental examinations pursuant Fed. R. Civ.

P. 35 may be appropriate in this case. The parties must complete all physical or mental
                                               5
examinations under Fed. R. Civ. P. 35 by March 26, 2019. If the parties disagree about

the need for or the scope of such an examination, a formal motion must be filed sufficiently

in advance of this deadline in order to allow the motion to be fully briefed by the parties,

the motion to be decided by the court, and for the examination to be conducted, all before

the deadline expires.

       e)     Consistent with the parties’ agreements as set forth in their planning

conference report, electronically stored information (ESI) in this case will be handled as

follows:

               The parties intend to produce ESI in hard copy or static form (e.g.,
       .pdf or .tif images), thereby allowing documents produced to be indexed and
       individually marked through “Bates” stamping.
               Upon request, the producing party shall provide a description of the
       manner in which the ESI is stored. If the requesting party believes that
       production of ESI in its native format is reasonably necessary, the producing
       party shall produce ESI in its native format so long as it is reasonably
       accessible and not otherwise objectionable.
               When either party wishes to discover particular ESI (e.g. metadata)
       associated with a produced document, the party will notify the producing
       party in writing and identify the specific document(s) by Bates number(s) or
       a detailed description. The party requesting such metadata will demonstrate
       a particularized need for the metadata it seeks, identify the types of metadata
       it seeks, and identify the format in which it would like the metadata produced.
       The preferred method of production for those documents of which metadata
       is specifically requested will be to produce them in PDF or TIFF format
       accompanied by a load file containing the requested metadata. The parties
       will then confer in good faith regarding the availability of the requested
       metadata and any expenses associated with the production of such
       information.

       f)     Consistent with the parties’ agreements as set forth in their planning

conference report, claims of privilege or of protection as trial-preparation material asserted

                                              6
after production will be handled as follows:

               The parties addressed this issue in an agreed protective order
       substantially similar to the form recommended by the court (see ECF No. 13,
       pp. 8-9). The parties agree to comply with the “claw back” provisions
       contained in Fed. R. Civ. P. 26(b)(5)(B). If there is any dispute regarding a
       claim of privilege, the parties shall meet and confer in good faith before
       asking the court to intervene. If court intervention is necessary, the party
       asserting a privilege bears the burden to prove the document or other item is
       entitled to privilege and was produced inadvertently.

       g)     To encourage cooperation, efficiency, and economy in discovery, and also to

limit discovery disputes, the court adopts as its order the following procedures agreed to

by parties and counsel in this case:

              The parties will attempt to work through all discovery disputes via
       telephone and/or written correspondence (i.e. a “Golden Rule” letter) prior
       to contacting the judge and/or filing discovery motions. If unsuccessful, the
       parties agree to submit discovery disputes to the magistrate through a phone
       call prior to filing a motion to determine if the discovery dispute can be
       resolved without full briefing on the dispute. Depositions will be scheduled
       by agreement of counsel. The parties agree that discovery requests and
       responses shall be exchanged electronically by emailing copies of the same
       to each party’s counsel of record, as allowed by D. Kan. Local Rules 5.4.2
       and 26.3. The parties agree that paper copies of discovery, motions, and
       documents produced do not need to be served in hard-copy format.

       h)     Neither party may serve more than 25 interrogatories, including all discrete

subparts.

       i)     No more than 7 depositions may be taken by either party. Each deposition

must be limited to 5 hours except for the depositions of plaintiff and the deposition of one

representative of defendant which must be limited to 9 hours. All depositions must be

governed by the written guidelines that are available on the court’s website:

                                               7
http://www.ksd.uscourts.gov/deposition-guidelines/

       j)     Discovery in this case is governed by an agreed protective order (ECF No.

13).

       k)     The parties do consent to electronic service of disclosures and discovery

requests and responses. See Fed. R. Civ. P. 5(b) and D. Kan. Rules 5.4.2 and 26.3.

       l)     The expense and delay often associated with civil litigation can be

dramatically reduced if the parties and counsel conduct discovery in the “just, speedy, and

inexpensive” manner mandated by Fed. R. Civ. P. 1.              Accordingly, the parties are

respectfully reminded that this court plans to strictly enforce the certification requirements

of Fed. R. Civ. P. 26(g). Among other things, Rule 26(g)(1) provides that, by signing a

discovery request, response, or objection, it is certified as (i) consistent with the applicable

rules and warranted by existing law or by a nonfrivolous argument for extending,

modifying, or reversing existing law, or for establishing new law; (ii) not interposed for

any improper purpose, such as to harass, cause unnecessary delay, or needlessly increase

the cost of litigation; and (iii) neither unreasonable nor unduly burdensome or expensive,

considering the needs of the case, prior discovery in the case, the amount in controversy,

and the importance of the issues at stake in the action. If a certification violates these

restrictions without substantial justification, under Rule 26(g)(3), the court must impose an

appropriate sanction on the responsible attorney or party, or both; the sanction may include

an order to pay the reasonable expenses, including attorney fees, caused by the violation.

Therefore, before the parties and counsel serve any discovery requests, responses, or
                                               8
objections in this case, lest they incur sanctions later, the court strongly suggests that they

carefully review the excellent discussion of Rule 26(g) found in Mancia v. Mayflower

Textile Servs. Co., 253 F.R.D. 354 (D. Md. 2008).

3)     Motions.

       a)     A motion to dismiss is not expected to be filed in this case.

       b)     Any motion for leave to join additional parties or to otherwise amend the

pleadings must be filed by January 24, 2019.

       c)     All other potentially dispositive motions (e.g., motions for summary

judgment), must be filed by August 2, 2019. The court plans to decide dispositive

motions, to the extent they are timely filed and briefed without any extensions,

approximately 60 days before trial.

       d)     Compliance with Fed. R. Civ. P. 56 and D. Kan. Rule 56.1 is mandatory, i.e.,

summary-judgment briefs that fail to comply with these rules may be rejected, resulting in

summary denial of a motion or consideration of a properly supported motion as

uncontested. Further, the court strongly encourages the parties to explore submission of

motions on stipulated facts and agreement resolving legal issues that are not subject to a

good faith dispute. The parties should follow the summary-judgment guidelines available

on the court’s website:

                     http://www.ksd.uscourts.gov/summary-judgment/

       e)     All motions to exclude testimony of expert witnesses pursuant to Fed. R.

Evid. 702-705, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993),
                                              9
Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), or similar case law, must be filed no

later than 45 days before trial.

       f)     If issues remain unresolved after the parties have complied with the “meet

and confer” requirements applicable to discovery-related motions under Fed. R. Civ. P.

37(a)(1) and D. Kan. Rule 37.2, the parties and counsel are strongly encouraged to consider

arranging a telephone conference with the undersigned magistrate judge before filing such

a motion. But such a conference is not mandatory.

       g)     Any motion to compel discovery in compliance with D. Kan. Rules 7.1 and

37.2 must be filed and served within 30 days of the default or service of the response,

answer, or objection that is the subject of the motion, unless the time for filing such a

motion is extended for good cause shown.         Otherwise, the objection to the default,

response, answer, or objection is waived. See D. Kan. Rule 37.1(b).

       h)     To avoid the filing of unnecessary motions, the court encourages the parties

to utilize stipulations regarding discovery procedures. However, this does not apply to

extensions of time that interfere with the deadlines to complete all discovery, for the

briefing or hearing of a motion, or for trial. See Fed. R. Civ. P. 29; D. Kan. Rule 6.1(a).

Nor does this apply to modifying the requirements of Fed. R. Civ. P. 26(a)(2) concerning

experts’ reports. See D. Kan. Rule 26.4(c).

       i)     The arguments and authorities section of briefs or memoranda submitted

must not exceed 30 pages, absent an order of the court.


                                            10
4)      Pretrial Conference, Trial, and Other Matters.

        a)    The parties agree that principles of comparative fault do not apply to this

case.

        b)    Pursuant to Fed. R. Civ. P. 16(e), a pretrial conference is scheduled for July

8, 2019 at 9:00 AM, in the U.S. Courthouse, Courtroom 223, Kansas City, Kansas; this

pretrial conference may be conducted by telephone if the judge determines the proposed

pretrial order is in the appropriate format and there are no other problems requiring counsel

to appear in person. Unless otherwise notified, the undersigned U.S. Magistrate Judge

will conduct the conference. No later than June 26, 2019, defense counsel must submit

the parties’ proposed pretrial order (formatted in Word or WordPerfect) as an attachment

to an e-mail sent to ksd_ohara_chambers@ksd.uscourts.gov. The proposed pretrial order

must not be filed with the Clerk’s Office. It must be in the form available on the court’s

website:

        http://ksd.uscourts.gov/index.php/forms/?open=CivilForms

The parties must affix their signatures to the proposed pretrial order according to the

procedures governing multiple signatures set forth in paragraphs II(C) of the

Administrative Procedures for Filing, Signing, and Verifying Pleadings and Papers by

Electronic Means in Civil Cases.

        c)    The parties expect the jury trial of this case to take approximately 4-5 trial

days. This case will be tried in Kansas City, Kansas. This case is set for trial on the

court’s docket beginning on April 7, 2020 at 9:00 AM. Unless otherwise ordered, this is
                                             11
not a Aspecial@ or ANo. 1@ trial setting. Therefore, during the month preceding the trial

docket setting, counsel should stay in contact with the trial judge=s courtroom deputy to

determine the day of the docket on which trial of the case actually will begin. The trial

setting may be changed only by order of the judge presiding over the trial. The parties and

counsel are advised that any future request for extension of deadlines that includes a request

to extend the dispositive motion deadline will likely result in a new (i.e., later) trial date.

       d)     The parties are not prepared to consent to trial by a U.S. Magistrate Judge at

this time, or as a backup if the assigned U.S. District Judge determines that his or her

schedule is unable to accommodate the scheduled trial date.

       e)     This court, like the Kansas Supreme Court, has formally adopted the Kansas

Bar Association=s Pillars of Professionalism (2012) as aspirational goals to guide lawyers

in their pursuit of civility, professionalism, and service to the public.          Counsel are

expected to familiarize themselves with the Pillars of Professionalism and conduct

themselves accordingly when litigating cases in this court. The Pillars of Professionalism

are available on this court’s website:

                  http://www.ksd.uscourts.gov/pillars-of-professionalism/

       This scheduling order will not be modified except by leave of court upon a showing

of good cause.

       IT IS SO ORDERED.

       Dated December 19, 2018, at Kansas City, Kansas.


                                               12
 s/ James P. O’Hara
James P. O’Hara
U.S. Magistrate Judge




  13
